99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest Edward BRIM, Plaintiff-Appellant,v.Patricia L. HUFFMAN;  R.A. Young;  Ron Angelone;  PadmajaPolavarapu, Physician;  Dennis M. Sprague;  D.W. Barnes;Office of Health Ser Vices;  Virginia department ofCorrections, Defendants-Appellees.
No. 96-7154.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided October 25, 1996

Ernest Edward Brim, Appellant Pro Se.
Lance Bradford Leggitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Mark Dudley Obenshain, WHARTON, ALDHIZER & WEAVER, Harrisonburg, Virginia, for Appellees.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Brim v. Huffman, No. CA-95-1264-R (W.D.Va. June 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED